EX-10.79.03

 
 
PROMISSORY NOTE
 
$1,950,000.00 Seattle, Washington
 October 1, 2009
 
FOR VALUE RECEIVED, EMERITUS CORPORATION, a Washington corporation ("Borrower"),
promises to pay, in lawful money of the United States of America, to the order
of B.F. Limited Partnership LP ("Lender"), at 1910 Fairview Avenue E., Suite
500,Seattle, WA 98102, or such other place either within or without the State of
Washington as Lender may designate in writing from time to time, the principal
sum of  One Million Nine Hundred Fifty Thousand and no/100 Dollars
($1,950,000.00), or so much thereof as has been advanced, with interest on the
unpaid principal balance at the rates provided below.


1. Interest and Payments.
 
(a) Interest Rate.  From the date of the first advance, the principal balance
shall bear interest at the rate of six percent (6.00%) per annum.  Interest
shall be calculated based on the actual number of days elapsed in a 365-day
year.
 
(b) Payments.  Borrower shall make consecutive monthly payments of all accrued
interest on Note commencing November 1, 2009 and then on the first day of each
month thereafter throughout the term hereof.  If not sooner paid according to
the terms hereof, the entire principal balance of this Note and all unpaid
accrued interest thereon shall be due and payable in full on October 1, 2014
(the “Maturity Date”).
 
2. PREPAYMENT.
 
The principal and interest under this Note may be prepaid in whole or in part at
any time without penalty or fee.  Any partial prepayment shall not extend,
postpone or change the due dates of the installment payments required by
Paragraph 2(b) above or change the Maturity Date.
 
3. LATE CHARGE.
 
If any monthly payment is not made within ten (10) days of the due date,
Borrower shall pay to Lender on demand a late charge equal to five percent (5%)
of the amount of the payment to defray the overhead expenses of Lender incident
to the delay; provided, however, such late charge shall not apply to any payment
due on the Maturity Date.
 
4. EVENTS OF DEFAULT.
 
The failure to make any payment under this Note shall be an Event of Default.
 
5. QUALIFIED OFFERING.
 
In the event the sole member of Borrower, Emeritus Corporation, a Washington
corporation (“Emeritus”), consummates a Qualified Offering, the Maturity Date of
the Note shall be accelerated to the date that is five (five) days after the
closing of the Qualified Offering (the “Accelerated Maturity Date”).
 


 
1

--------------------------------------------------------------------------------

 


(a) For purposes of this Section 5, a “Qualified Offering” shall mean the
issuance and sale by Emeritus, in a single offering, of equity or debt
securities (which includes common stock, preferred stock, convertible preferred
stock, debt securities, convertible debt securities or warrants), which results
in aggregate gross proceeds to Emeritus equal to or in excess of $100,000,000.
 
(b) Notwithstanding any conflicting provision of this Note, a Qualified Offering
is not an Event of Default under this Note.
 
6. REMEDIES; DEFAULT INTEREST.
 
Upon an Event of Default, Lender may declare the entire principal balance and
all accrued interest under this Note immediately due and payable.  Whether or
not Lender exercises such option to accelerate, the entire principal balance,
all accrued interest, and all other amounts payable hereunder shall bear
interest from the date of such Event of Default at the lesser of (a) a per annum
default rate ("Default Rate") of Twelve percent (12%) per annum, or (b) the
highest rate permitted by applicable law.  Such default interest shall be
payable on demand.  Lender's failure to exercise any right or remedy shall not
be a waiver of the right to exercise the same.
 
7. COLLECTION EXPENSES.
 
Borrower shall reimburse Lender on demand for all reasonable legal fees and
other costs and expenses incurred in collecting or enforcing this Note.  Such
fees, costs and expenses shall include those incurred with or without suit and
in any appeal, any petition for review, any arbitration or mediation, any action
contesting or seeking to restrain, enjoin, stay or postpone the exercise of any
remedy of Lender, any post-judgment collection proceedings, any probate
proceedings, any state or federal bankruptcy or insolvency or receivership
proceedings, and in connection with all negotiations, documentation, and other
actions relating to any workout, compromise, settlement or satisfaction of any
of the indebtedness evidenced by this Note.  All such costs, expenses and fees
shall bear interest from the date of disbursement at the Default Rate.
 
8. WAIVERS.
 
Borrower waives all notices required by law, including without limitation
presentment and demand for payment, protest, and notice of demand, protest,
dishonor and nonpayment.
 
9. ASSIGNMENT OF NOTE BY LENDER.
 
The term "Lender" shall include any subsequent holder of this Note.  Lender may
assign its interest in the Note in whole or in part.
 


 
2

--------------------------------------------------------------------------------

 


10. MISCELLANEOUS.
 
(a) Borrower warrants and represents that all funds advanced under this Note
shall be applied to and are intended solely for business or commercial purposes,
and none of such funds will be used for personal, family or household purposes.
 
(b) This Note shall be construed, enforced and otherwise governed by the laws of
the State of Washington.
 
(c) All notices, requests, demands, and other communications called for by this
Note shall be in writing and shall be deemed to have been given if delivered or
mailed first-class, postage prepaid:
 
If to Borrower, to:                                Emeritus Corporation
Attn: Mendelsohn, Senior Vice President, Corporate Development
3131 Elliott Avenue, Suite 500
Seattle, Washington 98121-1031


If to Lender, to:                                B.F. Limited Partnership LP
1910 Fairview Avenue E., Suite 500
Seattle, WA 98102


(d) Time is of the essence of this Note and of the payments and performances
hereunder.
 
NOTICE:  ORAL AGREEMENTS, PROMISES, OR COMMITMENTS TO:  (1) LOAN MONEY,
(2) EXTEND CREDIT, (3) MODIFY OR AMEND ANY TERMS OF THE NOTE, (4) RELEASE ANY
GUARANTOR, (5) FORBEAR FROM ENFORCING REPAYMENT OF THE LOAN OR THE EXERCISE OF
ANY REMEDY UNDER THE NOTE, OR (6) MAKE ANY OTHER FINANCIAL ACCOMMODATION
PERTAINING TO THE LOAN ARE ALL UNENFORCEABLE UNDER WASHINGTON LAW.
 
BORROWER
 
EMERITUS CORPORATION
 


 
By: /s/ Eric Mendelsohn
      Eric Mendelsohn
Its: Senior Vice President of Corporate Development
 
Address: 3131 Elliott Avenue, Suite 500, Seattle, Washington 98121-1031
 


 


 




 
3

--------------------------------------------------------------------------------

 

